Citation Nr: 1727607	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1971 to April 1978, and in the United States Navy from December 1987 to November 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case was previously remanded by the Board in June 2015, December 2015, and March 2016.

The Board acknowledges that the Veteran's substantive appeal is no longer of record.  In April 2014, the Agency of Original Jurisdiction (AOJ) informed the Veteran's representative of this fact and asked the representative to indicate whether the Veteran desired a hearing before the Board.  The representative subsequently submitted a statement in support of the Veteran's claim that did not address whether the Veteran desired a Board hearing.  Therefore, the Board sent a letter to the Veteran at his address of record in May 2015, inquiring as to whether the Veteran desired a hearing in connection with his appeal.  The letter informed the Veteran that, if he did not respond within 30 days, the Board would assume that he did not desire a hearing and adjudicate the claim.  To date, the Veteran has not indicated that he wants a Board hearing as to the issue on appeal.  As such, the Board will proceed to adjudicate the claim.

The record before the Board consists solely of electronic records within the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

Right ear hearing loss did not manifest in service or within one year thereafter, and the competent and probative evidence of record does not relate the Veteran's right ear hearing loss to his active duty military service.

CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a letter dated August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, private treatment records, and VA medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was also provided with an audiological examination in May 2013 in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The resulting May 2013 medical opinion, with the September 2015 and January 2016 addendum opinions, is adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Furthermore, VA regulations do not preclude a finding of service connection for a current hearing loss disability where a Veteran's hearing was within normal limits on audiometric testing at separation from service; a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).


Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Although all the evidence of record has been thoroughly reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background and Analysis

The Veteran claims his right ear hearing loss disability is due to his exposure to acoustic trauma during active duty service.  The Veteran asserts that he was exposed to the acoustic trauma of jet aircraft, helicopter, and catapult noise when he served aboard an aircraft carrier as a cook in 1984.  Separately, in a DOD Job Opportunity Bank Service Form, the Veteran listed his service aboard the aircraft carrier and also noted that he served as a groundskeeper from 1972 to 1978, maintaining athletic fields.

The record contains a diagnosis of right ear sensorineural hearing loss under VA regulations during the pendency of the appeal, and as such, the Board finds the Veteran has established that he has a current disability for purposes of his claim for service connection.  See 38 C.F.R. § 3.385; see also Shedden, 381 F.3d at 1167.

Following a thorough review of the evidence of record, the Board finds that service connection for a hearing loss disability is not warranted.
Service treatment records do not contain any complaints of or treatment for hearing loss.  Several Audiograms were performed through-out the Veteran's service and each demonstrated normal hearing: December 1979, June 1981, October 1981, November 1982, March 1983, and November 1985.  At the separation physical in October 1992, the Veteran checked "Hearing loss" under "Have you ever had or have you now" on the Report of Medical History.  However, the audiological examination on that physical shows no hearing loss.

In August 1995, the Veteran sought medical treatment for symptoms of dizziness.  At that examination, the physician had the Veteran undergo an audiological examination.  The examining physician noted a decrease in hearing in the right ear and the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
20
30
LEFT
10
20
10
15
25
There was no speech audiometry testing conducted.

In a private audiological report dated December 2009, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
25
30
LEFT
15
20
25
25
35
Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The report is silent as to whether this was a MD CNC Test.




The Veteran was afforded a VA audiological examination.  On the authorized audiological evaluation in May 2013, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
25
25
LEFT
10
20
25
30
35
Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 98 percent in the left ear.  When asked if the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service the examiner indicated it was not.  In terms of a rationale, the examiner noted that the hearing test dated December 10, 1979 reflected normal hearing bilaterally as did subsequent hearing tests.

In September 2015 the examiner provided an addendum opinion and explained that hearing loss does not occur retroactively.  According to the Institute of Medicine the
understanding of mechanisms and processes involved in the recovery from noise
exposure suggests that a delay of many years in the onset of noise-induced
hearing loss following an earlier exposure to noise is extremely unlikely.
The examiner further noted that the Veteran's hearing was normal at retirement from the military therefore there was no damage due to military noise exposure.

The Board finds the May 2013 VA examination, with its addendum, probative.  In providing this opinion, the audiologist reviewed the Veteran's entire claims file to include all medical evidence, examined the Veteran using the required controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, (38 C.F.R. § 4.85), and grounded this opinion in accepted medical principles.  In response to Board Remands, this examiner submitted addendum opinions to the May 2013 medical opinion.  The September 2015 addendum addressed the Veteran's statement that he had noise exposure aboard an aircraft carrier and the January 2016 addendum addressed a misidentified examination date.  Upon consideration of this information, the examiner opined that it is unlikely that the Veteran's hearing loss in either ear, to include the right ear, was caused by military service.  The Board finds that the May 2013 VA audiologist appropriately considered the Veteran's normal hearing results at separation from service along with the rest of the evidence of record, to include sound medical principles, in formulating this opinion.

The only evidence of record finding a relationship between the Veteran's current right ear hearing loss and his in-service noise exposure are the Veteran's own statements.  The Veteran's statements are competent evidence regarding what he experiences first-hand, such as symptoms of hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran, as a lay person, is not competent to provide an opinion on the etiology of his hearing loss as it has not been shown that he possesses specialized medical education, training, or experience to be capable of making a determination regarding causation.  See 38 C.F.R. § 3.159(a); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical causation do not constitute competent medical evidence). 

Although the Veteran had a diagnosis of right ear hearing loss as defined by VA regulations during the pendency of this appeal, the competent and probative evidence of record does not show that the Veteran's right ear hearing loss is related to his military service, and therefore, service connection is not warranted.  Moreover, there is no evidence that the Veteran had a hearing loss disability as defined by VA regulations at any time during service or within one year of separating from service.

As the preponderance of evidence weighs against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

The Board acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  As explained above, the Board must conclude that the preponderance of the evidence in this case shows that the Veteran's right ear hearing loss is not medically related to his military service.  The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


